DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/7/22, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-22  has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-14 the prior art of record does not teach an electro-optic device comprising: a first liquid crystal lens having a first set of electrodes to impart a first phase profile on incident light; and a second liquid crystal lens, in optical series with the first liquid crystal lens, having a second set of electrodes to further impart a second phase profile on the incident light, the second phase profile increasing a Strehl ratio of the electro-optic device.
Regarding claims 10-14 the priora rt of record does not teach method of focusing light with an electro-optic device comprising a first liquid crystal lens and a second liquid crystal lens in series with the first liquid crystal lens, the first liquid crystal lens having a first set of electrodes and the second liquid crystal lens having a second set of electrodes, the method comprising: imparting a first phase profile on the light with the first liquid crystal lens; and imparting a second phase profile on the light with the second liquid crystal lens, the second phase profile increasing a Strehl ratio of the electro-optic device.
Regarding claims 15-20 the prior art of record does not teach an electro-optic device comprising: a first liquid crystal lens having a first set of electrodes arranged in a first pattern and configured to actuate a first liquid crystal layer; and a second liquid crystal lens in optical series with the first liquid crystal lens, the second liquid crystal lens having a second set of electrodes arranged in a second pattern different than the first pattern and configured to actuate a second liquid crystal layer.
The closest prior art of record is considered Peyhambarian US 2006/0164593 as previously cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871